Citation Nr: 1715588	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left upper extremity neurological disorder, manifested by left hand and arm numbness.  

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1981 and from November 1982 to January 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was most recently before the Board in June 2016, when the above-noted claims were remanded for additional development.  The case has now been returned for further appellate review.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The claim of entitlement to service connection for a right shoulder disability is remanded for additional evidentiary development below.  Therefore this claim is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.

In addition, the Board acknowledges a June 2015 Board decision, which remanded the issues of entitlement to service connection for a bilateral hearing loss disability, as well as entitlement to increased ratings for residuals of multiple rib fractures, status-post atrial septal defect repair, residuals of mole and cyst removals, and residuals of left shoulder impingement.  However, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not recertified these issues for consideration by the Board, and it appears the AOJ is still taking action on those issues.  As such, the Board will not accept jurisdiction over these issues at this time, but these issues will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The Veteran's left upper extremity neurological disorder first manifest during his active military service.  


CONCLUSION OF LAW

The criteria for service connection for a left upper extremity neurological disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claim for a left upper extremity neurological disorder, any error committed with respect to that claim is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for an upper left arm disorder, manifested by left hand and arm numbness, which he contends originated in service.

The medical evidence confirms the Veteran currently has cubital tunnel syndrome.  The central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service; or alternatively, whether his disability is consequentially associated with his service connected left shoulder impingement syndrome.  The Board finds his disability did originate in service.    

Initially, the Board notes that the Veteran's service treatment records (STRs) show he reported the onset of his left hand tingling in the fourth and fifth digits in service.  In December 1985 the Veteran underwent an electromyography (EMG), which revealed normal nerve conduction; however, the examiner provided a provisional diagnosis of ulnar nerve entrapment.  The Veteran reports that he continued to experience numbness and tingling in his arm and fingers following service, which increased in severity over time.  His report is corroborated by treatment reports from the Gainesville VAMC, which show that in January 1987, roughly one year following his discharge from active duty, the Veteran again reported ongoing numbness in his left elbow, ring and little fingers.  The Veteran stated he was experiencing intermittent decrease in grip strength at that time.  He then underwent a second EMG in November 1987, which revealed a mild slowing across the elbow. 

On initial VA examination in July 2011, the examiner found no evidence of sensory, reflex or muscle impairment; however, in an addendum to his examination, the examiner did concede a July 2010 EMG study revealed borderline amplitude changes.  The Board notes these changes were consistent with the Veteran's November 1987 EMG.  The examiner diagnosed a borderline left ulnar neuropathy at that time.  

In a June 16, 2015 assessment by a private Orthopedic Surgeon at North Carolina Baptist Hospital, the Veteran again reported experiencing numbness and tingling in his small and ring finger.  His physician diagnosed left cubital tunnel syndrome.  

The Veteran underwent a second VA examination in November 2016.  The examiner also diagnosed a cubital tunnel syndrome of the left upper extremity.  Though the examiner found the Veteran's left arm disorder was less likely as not incurred in or otherwise the result of service, she appears to have wholly based this opinion on the lack of findings during the Veteran's December 1985 EMG study.  She failed to state how or why this study alone was conclusive evidence that an upper extremity neurological disability did not exist.  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the examiner wholly ignored the Veteran's competent reports of ongoing numbness and pain in his fingers dating to his time in service.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

In this case, the Veteran has reported that he experienced numbness and tingling in his fourth and fifth left fingers in service, which has persisted ever since.  The Board finds the Veteran competent to report these manifestations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing hand numbness and tingling to be at least as probative as the above-noted VA examiners' findings.  Though the Veteran may not be competent, as a lay person, to diagnose the disability causing his numbness and tingling manifestations, that is not the issue in this case.  This follows, because the Veteran has been numerously diagnosed with a left arm ulnar nerve disability.  Further, all clinicians that have assessed the Veteran have attributed his reports of left hand/arm numbness and tingling to his left ulnar nerve disability.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's currently diagnosed left ulnar nerve disability and his in-service reports of left hand neurological manifestations.  The Veteran has competently and credibly reported that he experienced left fourth and fifth finger numbness and tingling during and since service.  Indeed, his reports are documented in his STRs.  Further, the Veteran's reports of left hand neurological manifestations have been the foundation of his left ulnar nerve diagnosis.  Clearly the Veteran is competent to report such things as the location, duration, frequency, and severity of his left arm numbness and tingling.  Further, the Board finds no reason to question his credibility.  Accordingly, a nexus to service is established.  To the extent a VA examiner in November 2016 opined that it was less likely as not that the Veteran's current left arm neurological disability was related to his military service, the Board finds this opinion to be of limited probative value as the opinion failed to address the Veteran's lay statements regarding the onset and continuity of his left hand manifestations, and also failed to provide a reasoned explanation for the medical opinion.  

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed left upper extremity cubital tunnel syndrome and his in-service left fourth and fifth finger neurological manifestations is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his left upper extremity neurological disorder.


ORDER

Entitlement to service connection for a left upper extremity neurological disability is granted.






REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, to be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez,  22 Vet. App. at 295.  In November 2016, the Veteran underwent a VA shoulder examination.  At that time, he was diagnosed with a right rotator cuff tear and degenerative arthritis.  

In sum, the examiner concluded the Veteran's current right shoulder disability was less likely as not incurred in service, caused by his service connected left shoulder disability, or aggravated by his service connected left shoulder disability.  The examiner principally based her conclusion on a finding that the Veteran's right shoulder degenerative arthritis was "more likely than not age related."  The examiner wholly failed to explain how she came to this conclusion, and also neglected to address the Veteran's right rotator cuff tear entirely.  Moreover, the examiner also fatally attempted to support her conclusion by citing to a lack of treatment for a right shoulder disability in service.  As already explained in the Board's June 2015 remand, a lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this respect, the examiner entirely disregarded the Veteran's competent reports that his right shoulder pain initially developed in service following many years of overhead work as a Weapon Control Systems Technician.  Again, examiners simply are not free to ignore a Veteran's statements related to lay observable symptoms.  See Dalton, 21 Vet. App. at 23.  Based on the foregoing insufficiencies, the Board finds a new medical opinion is necessary in order to determine whether the Veteran's right shoulder disability was either incurred in service or is consequentially related to his service-connected left shoulder disability.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issue on appeal, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, the RO should obtain a medical opinion from an Orthopedist with sufficient experience and expertise to opine on the etiology of the Veteran's claimed right shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinions.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that any right shoulder disability diagnosed during the pendency of this claim, to specifically include a right rotator cuff tear and degenerative arthritis:

a) originated during his period of active service or is otherwise etiologically related to his active service;

b) was caused by his service-connected left shoulder disability; 

c) was permanently worsened by his service-connected left shoulder disability. 

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinions.  Specifically, the examiner should discuss the Veteran's reports of right shoulder pain initially developing in service following many years of overhead work as a Weapon Control Systems Technician.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO should then undertake any additional development deemed necessary.

4.  Finally, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


